Case 8:21-mj-00464-DUTY
       Case 1:21-cr-00430-RA
                          Document
                              Document
                                   4 Filed
                                       7-2 07/01/21
                                            Filed 07/06/21
                                                      Page 1Page
                                                             of 5 1Page
                                                                    of 5 ID #:17


                                                              i
                                       U NITED STATES DISTRICT COURT
                                      CENTRAL DISTRICT OF CALIFORNIA

        U NITED STATES OF AMERICA,                                Southern Division
                                                 Plaintiff,
                               vs.                                Case #: 8:21-M]-00464-DUN        Out of District
                                                                  Initial App. Date: 07L/2021        Affidavit
        Niloufar Bahadorifar                                      Time: 2:00 PM                      Custody




                                              Defendant           Date Filed: 07/01 2021
                                                                  Violation: 50 USC 1705, 18 USC 1349, 18 USC
                                                                  1956, 31 USC 5324
                                                                  CourtSmart/Reporter: Court Reporter: Debbie Gale

  PROCEEDINGS HELD BEFORE UNITED STATES                                  CALENDAR/PROCEEDINGS SHEET
      MAGISTRATE JUDGE: Karen E. Scott                                    LOCAL/OUT-OF-DISTRICT CASE




 PRESENT:            Maria G. Barr            Paul LeBlanc /Michael Lockard,                      / None
                                                        SDNY AUSA
               ----------------------------     ------------------------------        -------------------------------------
                      Deputy Clerk                Assistant U.S. Attorney                  Interpreter/Language




  Q Court issues Order under Fed. R. Crim. P. 5(f) concerning prosecutor's disclosure obligations; see
  General Order 21-02 (written order).

   Q Defendant informed of charge and right to: remain silent; appointment of counsel, if indigent; right
  to bail; bail review and Q preliminary hearing, and Q removal hearing /Rule 20.


   Q Defendant advised of consequences of false statement in financial affidavit.

  Q Attorney: Kelley Munoz and ODFPD, and               Appointed

  Q Government's request for detention is: DENIED.


  Q BAIL FIXED AT $80,000 (SEE ATTACHED COPY OF CR-1 BOND FORM FOR CONDITIONS.)

  Q Defendant executed Waiver of Rights.


  Q Court ORDERS defendant Held to Answer to Southern District of New York
  Q Bond to transfer, if bad is posted. Defendant to report on or before as directed by SDNY
  Q Defendant committed to the custody of the U.S. Marshal

  Q Other: Appointment of counsel subject to possible contribution at a later time as determined by the
  assigned District Judge in the charging district. Court GRANTS government motion to stay the release for
  24 hours.


                                                                                        Deputy Clerk Initials: mba
                                                                                                             1 :00




M-5 (10/13)                    CALENDAR/PROCEEDING SHEET - LOCAL/OUT-OF-DISTRICT CASE                         Page 1 of 1
               Case 8:21-mj-00464-DUTY
                      Case 1:21-cr-00430-RA
                                         Document
                                             Document
                                                  4 Filed
                                                      7-2 07/01/21
                                                           Filed 07/06/21
                                                                     Page 2Page
                                                                            of 5 2Page
                                                                                   of 5 ID #:18


                  UNITED STATES DISTRICT COURT FOR THE CENTRAL DISTRICT OF CALIFORNIA

    Case Name: United States of America v. Niloufar Bahadorifar                                      Case No. 8:21-mj-00464-DUTY
                                               ■ Defendant
                                               Q                   ~ Material Witness

    Violation of Title and Section: 50:1705; 18:1349; 18:1956; 31:5324

                                         Summons      Q Out of District      ~ ITNDER SEAL ~ Modified Date:

   Check only one ofthefive numbered boxes below (unless one bond is to be replaced by another):
    1,      Personal Recognizance (Signature On y)         (c).~ Affidavit of Surety With Justification      Release No.
   2. ~ Unsecured Appearance Bond                               (Form CR-3) Signed by:

        $                                                                                                     ~ Release to Pretrial ONLY
   3. ~ Appea nce Bond                                                                                        ~ Release to Probation ONLY
          $ ~O ~~~~                                                                                           ~ Forthwith Release
      (a).~ Cash Deposit(Amount or %)(Form cR-7)
                                                                       With Full Deeding of Property:

      (b).~ Affidavit of Surety Without
            Justification (.Form CR-4) Signed by:
                                                                                                              ~ All Conditions of Bond
               ~~3Q                       ~                                                                     (ExceptClearing-Warrants
                                                                                                                 Condition) Must be Met
                                                                                                                and Posted by:

                                                                                                              ~ ~I -~-~O~t
                                                                                                              r
                                                                                                                  Third-Party Custody
                                                        4,~ Collateral Bond in the Amount of(Cash                 Affidavit(Form CR-31)
                                                            or Negotiable Securities):
                                                               $                                              ■ Bail Fixed by Court:
                                                                                                              ~
                                                        5. ❑Corporate Surety Bond in the Amount of:            KES         / m ba
                                                               $                                                ( Judge /Clerk's Initials)


                                                     PRECONDITIONS TO RELEASE
         The government has requested a Nebbia hearing under 18 U.S.C. 4 3142(8)(4).

         The Court has ordered a Nebbia hearing under g 3142 (g)(4).
         The Nebbia hearing is set for                                  at                a.m.     p.m.

                                                 ADDITIONAL CONDITIONS OF RELEASE
In addition to the GENERAL CONDITIONS ofRELEASE,the following conditions of release are imposed upon you:
    Submit to: ~ Pretrial Services Agenry(PSA)supervision as directed by PSA; ~ Probation(USPO)supervision as directed by USPO.
                 (The agency indicated above,PSA or USPO, will be referred to below as "SupervisingAgency.'~

    Surrender all passports and travel documents to Supervising Agency no later than                                        sign a Declaration
     re Passport and Other Travel Documents(Form CR-37), and do not apply for a passport or other travel document during the pendenry
     of this case.                                                                        ~ ~~j a~(~,Q~l~~S ~ ✓~ ~~
                                                                                                       ~
    Travel is restricted to ~~`~~s~- ~~~~t                         SOa~'1~r~ 7t ~,S~'     unless prior permission is granted by Supervising
     Agency to travel to a specific other location. Court permission is required for international travel.
    Reside as approved by Supervising Agency and do not relocate without prior permission from Supervising Agency.
    Maintain or actively seek employment and provide proof to Supervising Agency. [Employment to be approved by Supervising Agency.
    Maintain or begin an educational program and provide proof to Supervising Agency.
                                                                             Defendant's Initials: ~~ . Date: ~ — f'2
CR-1 (03/21)                             CENTRAL DISTRICT OF CALIFORNIA RELEASE ORDER AND BOND FORM              PAGE 1 OF 4
                Case 8:21-mj-00464-DUTY
                       Case 1:21-cr-00430-RA
                                          Document
                                              Document
                                                   4 Filed
                                                       7-2 07/01/21
                                                            Filed 07/06/21
                                                                      Page 3Page
                                                                             of 5 3Page
                                                                                    of 5 ID #:19
    Case Name: United States of America v. Niloufar Bahadorifar                                      Case No. 8:21-mj-00464-DUTY
                                                  0 Defendant       ~ Material Witness
        Avoid all contact, directly or indirectly (including by any electronic means), with any person who is a known victim or

         witness in the subject investigation or prosecution,~ including but not limited to

                                                                    except d~v~G(1~~ ~7 —L; Q~G¢-~
        Avoid all contact, direcfly or indirectly (including by any electronic means), with any known codefendants except in the presence

         of counsel. Notwithstanding this provision, you may contact the following codefendants without your counsel present:

        Do not possess any firearms, ammunition, destructive devices, or other dangerous weapons. ~ In order to determine compliance,

        you agree to submit to a search of your person and/or property by Supervising Agency in conjunction with the U.S. Marshal.
        Do not use or possess any identification, mail matter, access device, or any identification-related material other than in your

        own legal or true name without prior permission from Supervising Agency. ~ In order to determine compliance, you agree

        to submit to a search of your person and/or property by Supervising Agency in conjunction with the U.S. Marshal.
        Do not engage in telemarketing.
       Do not sell, transfer, or give away any asset valued at $ ~ ~p ~                           or more without notifying and obtaining
        permission from the Court, except ~p,r 0.~✓11QU (,065

       Do not engage in tax preparation for others.
       Do not use alcohol.

       Participate in the electronic remote alcohol monitoring program as directed by Supervising Agency and abide by all the rules and

        requirements ofthe program. You must pay all or part of the.costs for treatment based upon your ability to pay as determined by
        Supervising Agency.
       Do not use or possess illegal drugs or state-authorized marijuana.    ~ In order to determine compliance, you agree to
        submit to a search of your person and/or property by Supervising Agency in conjunction with the U.S. Marshal.
       Do not use for purposes ofintoxication any controlled substance analogue as defined by federal law or street, synthetic, or
        designer psychoactive substance capable ofimpairing mental or physical functioning more than minimally, except as

        prescribed by a medical doctor.

       Submit to: ~drug and/or ~alcohol testing. If directed to do so, participate in outpatient treatment approved by Supervising Agency.
        You must pay all or part of the costs for testing and treatment based upon your ability to pay as determined by Supervising Agenry.
       Participate in residential ~ drug and/or ~ alcohol treatment as directed by Supervising Agency. You must pay all or part of the costs

        oftreatment based upon your ability to pay as determined by Supervising Agency. ~Release to PSA only ~ Release to USPO only
       Submit to a mental health evaluation. If directed to do so, participate in mental health counseling and/or treatment approved by

       Supervising Agency. You must pay all or part of the costs based upon your ability to pay as determined by Supervising Agency.
       Participate in the Location Monitoring Program and abide by all of the require`gnts of the program, under the direction of~.S~upervising
                                                                             b~~},~..?, ~ ~nG~VC~ VO►C.?~ ~•~. t~n'~ln`~ r:/Lq~/~ga
       Agency, which Owill or         ]will not include a location monitoring bracelet. You must pay al~ or part of the costs of the programbased

       upon your ability to pay as determined by Supervising Agency. You must be financially responsible for any lost or damaged equipment.
               Location monitoring only - no residential restrictions;
                                  -or-

               You are restricted to your residence every day:
                        from                 ❑ a.m. ❑ p.m. to                  ❑ a.m. ❑ p.m.
                        as directed by Supervising Agency;


                                                                                                                              ~~2~
                                 -or-
                                                                                 Defendant's Initials:   ~`~►~        Date:
CR-1 (03/21)                                CENTRAL DISTRICT OF CALIFORNIA RELEASE ORDER AND BOND FORM                              PAGE 2 OF 4
               Case 8:21-mj-00464-DUTY
                      Case 1:21-cr-00430-RA
                                         Document
                                             Document
                                                  4 Filed
                                                      7-2 07/01/21
                                                           Filed 07/06/21
                                                                     Page 4Page
                                                                            of 5 4Page
                                                                                   of 5 ID #:20
      Case Name: United States of America v. Niloufar Bahadorifar                                            Case No. 8:21-mj-00464-DUTY

                                                    Q Defendant       ~ Material Witness

               You are restricted to your residence at all times except for medical needs or treatment, attorney visits, court appearances, and

                                                                                        all of which must be preapproved by Supervising Agency;
               Release to PSA only ~ Release to USPO only
          You are placed in the third-party custody(Form CR-31) of

          Clear outstanding Q warrants or~ DMV and traffic violations and provide proof to Supervising Agency within                     days
           of release from custody.
          Do not possess or have access to, in the home,the workplace, or any other location, any device that offers Internet access except

          as approved by Supervising Agency. ~ In order to determine compliance, you agree to submit to a search of your person

          and/or property by Supervising Agency in conjunction with the U.S. Marshal.
          Do not associate or have verbal, written, telephonic, electronic, or any other communication with any person who is less than

          the age of 18 except in the presence of a parent or legal guardian of the minor.
          Do not loiter or be found within 100 feet of any schoolyard, park, playground, arcade, or other place primarily used by children

          under the age of 18.
          Do not be employed by, affiliated with, own,control, or otherwise participate direcfly or indirectly in the operation of any daycare

          facility, school, or other organization dealing with the care, custody, or control of children under the age of 18.
         Do not view or possess child pornography or child erotica. ~ In order to determine compliance, you agree to submit to a search

          of your person and/or property, including computer hardware and software, by Supervising Agency in conjunction with the U.S.
          Marshal.
         Other conditions:




                                                 GENERAL CONDITIONS OF RELEASE

  I will appear in person in accordance with any and all directions and orders relating to my appearance in the above entitled matter as
  maybe given or issued by the Court or any judicial officer thereof, in that Court or before any Magistrate Judge thereof, or in any other
  United States District Court to which I may be removed or to which the case maybe transferred.

  I will abide by any judgment entered in this matter by surrendering myself to serve any sentence imposed and will obey any order or
  direction in connection with such judgment as the Court may prescribe.

  I will immediately inform my counsel of any change in my contact information, including my residence address and telephone number,
  so that I may be reached at all times.

  I will not commit a federal, state, or local crime during the period of release.

  I will not intimidate any witness,juror, or officer of the court or obstruct the criminal investigation in this case. Additionally, I will not
  tamper with, harass, or retaliate against any alleged witness, victim, or informant in this case. I understand that if I do so, I may be
  subject to further prosecution under the applicable statutes.

  I will cooperate in the collection of a DNA sample under 42 U.S.C. § 14135a.

                                                                                     Defendant's Initials:               Date:     `~— ~ - 2
CR-1 (03/21)                               CENTRAL DISTRICT OF CALIFORNIA RELEASE ORDER AND BOND FORM                                 PAGE 3 OF 4
              Case 8:21-mj-00464-DUTY
                     Case 1:21-cr-00430-RA
                                        Document
                                            Document
                                                 4 Filed
                                                     7-2 07/01/21
                                                          Filed 07/06/21
                                                                    Page 5Page
                                                                           of 5 5Page
                                                                                  of 5 ID #:21
        Case Name: United States of America v. Niloufar Bahadorifar                                     Case No. 8:21-mj-00464-DUTY

                                                     i Defendant
                                                     ~                 ~ Material Witness



                                        ACKNOWLEDGMENT OF DEFENDANT/MATERIAL WITNESS

       As a condition of my release on this bond,pursuant to Tifle 18 of the United States Code, I have read or have had interpreted to me
       and understand the general conditions of release, the preconditions, and the additional conditions of release and agree to comply with
       all conditions of release imposed on me and to be bound by the provisions of Local Criminal Rule 46-6.

       Furthermore,it is agreed and understood that this is a continuing bond (including any proceeding on appeal or review) which will
       continue in full force and effect untIl such time as dul}~ exonerated.

       I understand that violation of any of the general and/or additional conditions of release of this bomd may result in a revocation of
       release, an order of detention, and a new prosecution for an additional offense which could result in a term of imprisonment and/or
       fine.

       I further understand that if I fail to obey and perform any of the general and/or additional conditions of release of this bond, this bond
       maybe forfeited to the United States of America. If said forfeiture is not set aside,judgment may be summarily entered in this
       Court against me and each surety,jointly and severally,for the bond amount,together with interest and costs. Execution of the
       judgment maybe issued or payment secured as provided by the Federal Rules of Cruninal Procedure and other laws of the
       United States, and any cash or real or personal property or the collateral previously posted in connection with this bond maybe
       forfeited.




   '
   ~ i - 21                                            ~ I
       Date                                   Signature ofDe endant/Material Witness                      Telephone Number


              ~r v i n ~ . CP~
       City and State(DO NOTINCLUDE ZIP CODE)




           Check if interpreter is used: I have interpreted into the                                                 language this entire form
           and have been told by the defendant that he or she understands all of it.




       Interpreter's Signature                                                                         Date




       Approved:
                                 United States District Judge /Magistrate Judge                        Date


       If cash deposited: Receipt #                                for $


   (This bond may require surety agreements and affidavits pursuant to Local Criminal Rule 46.)




                                                                                   Defendant's Initials: ~~             Date: ~ ~' /`
CR-1                                         CENTRAL DISTRICT OF CALIFORNIA RELEASE ORDER AND BOND FORM                              PAGE 4 OF 4
